Citation Nr: 0401592	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
prostate cancer, currently assigned a 40 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, 
Missouri.  In a September 2002 rating decision, the RO 
granted service connection for residuals of prostate cancer 
and assigned that disability a noncompensable evaluation, 
effective from September 10, 2001.  The RO then scheduled an 
immediate VA examination; the RO also reportedly received 
additional service medical records.  Thus, in a subsequent 
October 2002 rating decision, the RO increased the evaluation 
assigned the veteran's service-connected prostate residuals 
to 20 percent effective from September 10, 2001.  The 
veteran, who had active service from January 1964 to January 
1967, appealed that decision to the BVA.  However, before 
transfer to the Board, further adjudicatory action by the RO 
in May 2003 resulted in the evaluation assigned the 
disability at issue being increased to 40 percent, effective 
September 10, 2001.  The case has since been referred to the 
Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

In April 2003, the veteran stated that he was obtaining 
current medical records from his two private physicians, 
Herbert Sunshine, M.D. and Steven Lauter, M.D.  The claims 
file contains private medical records dated from February 
1998 to May 1999, which include treatment records from Dr. 
Sunshine.  However, there are no current treatment records 
from Dr. Sunshine dated after May 1999 associated with the 
claims file.  Further, the Board notes that private medical 
records dated from February 1998 to May 1999 and from April 
1991 to March 2002 include treatment records from Dr. Lauter.  
A few additional treatment records dated from February 2002 
to January 2003 from the medical group to which Dr. Lauter 
belongs were submitted in June 2003 as documentation of 
hypertension.  However, it is unclear whether these treatment 
records from Dr. Lauter are complete.  Therefore, the Board 
is of the opinion that the RO should attempt to obtain the 
complete records of treatment of the veteran from these 
individuals and associate them with the claims file.

In addition, the veteran indicated in April 2003 that he was 
a keeping a daily log of his urinary frequency that he was to 
submit for review.  However, there is no such log associated 
with the claims file.  Therefore, the RO should request that 
the veteran submit any daily log that he may have used to 
document his urinary frequency.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for the residuals 
of his prostate cancer.  A specific 
request should be made for information in 
order to permit VA to obtain any records 
relating to the veteran's treatment by 
Herbert Sunshine, M.D. and Steven Lauter, 
M.D.  After acquiring this information 
and obtaining any necessary 
authorization, the RO should obtain 
records of treatment for residuals of 
prostate cancer not already of record, 
and associate these records with the 
claims file.
  
2.  The RO should contact the veteran 
and request that he submit any daily 
log that he may have kept documenting 
his urinary frequency.  After obtaining 
the daily log from the veteran, the RO 
should associate it with the claims 
file.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




